Judgment, Supreme Court, New York County (Lewis Friedman, J.), entered August 19, 1997, which dissolved the parties’ marriage, upheld the validity of their postnuptial agreements and distributed the marital property, except for their pension funds, in accordance therewith, valued the husband’s pension plan at $123,821 and distributed it to the wife in a qualified domestic relations order, awarded exclusive occupancy of the marital apartment and the personalty therein to the wife, and directed the husband to pay, inter alia, maintenance of $500 a week for five years, rent and utilities on the marital apartment for five years, various child care expenses, including college tuition, and attorneys’ fees of $75,000, unanimously modified, on the law and the facts, to increase the wife’s maintenance award to $750 a week for a period of 5 years, to increase the valuation of the husband’s pension plan to a minimum of $190,000, and to remand for further fact finding on the value of the pension plan as of the commencement of the action, and otherwise affirmed, without costs.
While the May 1992 deed transferring the wife’s interest in the parties’ out-of-town residence to the husband is unenforceable in that it was signed only by the wife (Domestic Relations Law § 236 [B] [3]), any error in this regard is of no consequence since such transfer was validly effectuated in the parties’ post-nuptial agreements. We see no reason for further comment on the court’s findings upholding these agreements, except to concur that their fairness becomes apparent once the possibility of the wife’s acquiring substantial assets is accepted. Concerning the husband’s pension fund, the documentary evidence shows that he is the sole participant therein, and accordingly, the value thereof is no less than $190,000; in addition, we remand for further fact finding concerning the $150,932 of assets that the wife claims was in the fund at the commencement of the action but omitted from the valuation. Concerning maintenance, the award of $500 a week is insufficient to maintain the wife’s predivorce standard of living (Hartog v *9Hartog, 85 NY2d 36, 50-51) and we accordingly increase it to the extent indicated. Concur — Lerner, P. J., Wallach, Rubin and Saxe, JJ.